0/19 10:16:33 Doc 34 Pg.1of2

Fill in this information to identify the case:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2 °
(Spouse, if filing) First Name Middie Name Last Name F | L EF D

United States Bankruptcy Court for the: $ out bean District of ( Ay |
(State) 9: 0 6
Case number \ 4 ~ 934 4 g 2015 SEP | 0 AM

{If known) &. WV
at

U.S. BANK RUF

‘SO. BIT. @

 

 

 

“SS oe

Official Form 423
Certification About a Financial Management Course 12/15

 

 

If you are an individual, you must take an approved course about personal financial management if:

@ you filed for bankruptcy under chapter 7 or 13, or
@ you filed for bankruptcy under chapter 11 and § 1141 (d)(3) applies.

In a joint case, each debtor must take the course. 11 U.S.C. §§ 727(a)(11) and 1328(g).

After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed the course.
If the provider does notify the court, you need not file this form. If the provider does not notify the court, then Debtor 1 and Debtor 2 must
each file this form with the certificate number before your debts will be discharged.

M If you filed under chapter 7 and you need to file this form, file it within 60 days after the first date set for the meeting of creditors under
§ 341 of the Bankruptcy Code.

@  \f you filed under chapter 11 or 13 and you need to file this form, file it before you make the last payment that your plan requires or
before you file a motion for a discharge under § 1141(d)(5)(B) or § 1328(b) of the Bankruptcy Code. Fed. R. Bankr. P. 1007(c).

In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived, you must file a
motion with the court and obtain a court order.

a Tell the Court About the Required Course

You must check one:

ea | completed an approved course in personal financial management:

Is 0
Date | took the course \ } u 14
MM / DD / YYYY

Name of approved provider 6 \C ¢ \A sez ve

14} 5) -cas- o€ -0333 SSUbY

Certificate number

 

LJ 1am not required to complete a course in personal financial management because the court has granted my motion for a
waiver of the requirement based on (check one):

() Incapacity. | have a mental illness or a mental deficiency that makes me incapable of realizing or making rational decisions
about finances.

Disability. |My physical disability causes me to be unable to complete a course in personal financial management in person,
by phone, or through the internet, even after | reasonably tried to do so.

u
Q) Active duty. | am currently on active military duty in a military combat zone.
Q

Residence. | live in a district in which the United States trustee (or bankruptcy administrator) has determined that the
approved instructional courses cannot adequately meet my needs.

| certify that the information | have provided is true and correct.

o BNL Lary hesA nae T1tP 1714

Signature of debtor named on certificate Printed name of debtor MM /DD/ YYYY

 

 

Official Form 423 Certification About a Financial Management Course

Tw 244 or OF

 
 

 

Case 19-03448-CL7 Filed 09/10/19 Entered 09/10/19 10:16:33 Doc 34 Pg. 2of2

FILED
abi SEP 10 W304, Number: 14751-CAS-DE-033355464

U. 3. BA BANK pepakeptcy Case Number: 19-03448

_ ‘onto nL

14751-CAS-DE-033355464

CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on September 5, 2019, at 7:12 o'clock PM PDT, Ray Rosa

completed a course on personal financial management given by internet by $0$
BK Class Inc., a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Southern
District of California.

 

Date: September 5, 2019 By: Is;AMEY AIONO

 

 

Name: AMEY AIONO

 

Title: Certified Credit Counselor

 

 

 

 
